Citation Nr: 1448210	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-14 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment on January 23, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from December 1981 to November 1984 and from February 1989 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the VA Medical Center (VAMC) in Tampa, Florida.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), major depressive disorder and alcohol abuse, evaluated as 70 percent disabling; posttraumatic migraine headaches, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and status post epididymitis and hydrocelectomy, evaluated as zero percent disabling; a total disability rating based on individual unemployability (TDIU) is also in effect. 

2.  On January 23, 2011, care and services were rendered for a detoxification. 

3.  The medical care that the Veteran received on January 23, 2011, was not preauthorized by VA and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

4.  A VA facility was feasibly available at the time of the Veteran's receipt of private medical care on January 23, 2011.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during on January 23, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable to statutes and regulations which concern special provisions relating to VA benefits and which contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Specifically, the provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  For instance, regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  In particular, according to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for the denial and of his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Such notification was completed in this case.  See, e.g., undated Veterans Claims Assistance Act of 2000 (VCAA) notice.  Accordingly, no further duty to notify the Veteran is required.  

With regard to VA's duty to assist the Veteran, the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired on January 23, 2011.  This determination involves the medical records from that time period and the medical decision from the VAMC.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  The Board finds that the VA medical review completed by a registered nurse is adequate under this fact pattern to make the finding that the care sought was not for a medical emergency.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II.  Analysis

The Veteran seeks payment or reimbursement for the medical care that he received during treatment on January 23, 2011.  At the time of his treatment, he was service-connected for PTSD, major depressive disorder and alcohol abuse, evaluated as 70 percent disabling; posttraumatic migraine headaches, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and status post epididymitis and hydrocelectomy, evaluated as zero percent disabling.  A TDIU is also in effect, and was also in effect at the time of the care in question.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Eligibility for reimbursement under this Act requires satisfaction of all of the following:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002(a)-(h)).  

During the pendency of the appeal, certain regulatory amendments went into effect on January 20, 2012, which removed the following requirement under 38 C.F.R. §17.1002:

The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  

Hence, prior to the January 2012 regulatory amendments, there were nine criteria listed under 38 C.F.R. §17.1002(a)-(i) (2014).  

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered requires satisfaction of all of the following: 

(a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, 

(c) VA or other Federal facilities were not feasibly unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. §§ 1725(f)(1)(B), 1728(a); 38 C.F.R. § 17.120 as amended in 76 Fed. Reg. 70,067-71.  

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

A VA treatment dated January 21, 2011, shows that the Veteran was weaning himself off some medications and was going through some withdrawal.  He was advised to take his medications as prescribed and to come in immediately if serious side effects were noticed.  The Veteran sought private treatment on January 23, 2011, at a detoxification center specifically for detoxification.  He wanted to be withdrawn from some opiates and benzos.  The records show that he arrived at 2:00 pm.  They also show that he was felt to be a low suicide risk.  

A medical determination by VA dated in March 2012 shows that the treatment received by the Veteran on January 23, 2011, was not pre-authorized by VA and was not emergency treatment.  

There is no indication that the Veteran attempted to contact VA for treatment on January 23, 2011.  Indeed, he has not contended that he sought preauthorization from VA or that he contacted a VA facility and was refused.  In his March 2012 notice of disagreement, the Veteran reported that he would have killed himself if he did not seek treatment on January 23, 2011.  A statement from his wife received in March 2012 shows that the Veteran was in desperate need for detoxification because of his mental and physical condition.  She reported that the Veteran was thinking about suicide when they called the detoxification center to get help as soon as possible.

There is no indication that he was participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 in January 2011.  

Based on a review of the record, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during treatment on January 23, 2011, is not warranted.  

Initially, the Board finds that his treatment on January 23, 2011, was not preauthorized by VA.  With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of:  1) a service-connected disability; 2) a disability for which a veteran was discharged or released from the active military, naval, or air service; 3) a disability of a veteran who has a total disability permanent in nature from a service-connected disability; 4) a disability associated with and held to be aggravating a service-connected disability; or 5) a disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

In this case, the evidence fails to show that the emergency treatment provided to the Veteran on January 23, 2011, was preauthorized.  Indeed, the Veteran has not contended that he sought authorization from VA prior to his seeking treatment on January 23, 2011.  

Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  Here, there is no indication that the Veteran was receiving medical care at VA at the time of the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital as well.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the Board finds that VA had no legal authority to contract for the non-VA hospital emergency room care that the Veteran received because he was not eligible for fee-basis care.  There is no indication that VA facilities or other government facilities were not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or were not capable of furnishing care or services required.  The Board finds, therefore, that the medical expenses incurred as a result of private treatment on January 23, 2011, were unauthorized.  

Thus, as the Board has concluded that the treatment was not preauthorized by VA, the Board will now discuss why the criteria for the reimbursement of costs for unauthorized emergency medical treatment under 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 are not met.  

Initially, the Board finds that the evidence fails to show that the treatment at issue was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Even though the Veteran and his wife reported that he was thinking of suicide and would have killed himself if he did not seek treatment, there is no indication in any of the January 23, 2011, records showing suicidal ideation.  One of the records specifically shows that the Veteran's suicidal risk was low.  Additionally, the January 23, 2011, treatment was at a detoxification center and not an emergency room.  The fact that the treatment at issue was at a detoxification center instead of an emergency room suggests that the treatment was not in fact for a medical emergency.  Furthermore, the only medical opinion of record, that of a VA clinician in March 2012, indicates that the treatment received on January 23, 2011, was not for a medical emergency.  That opinion is uncontradicted.  None of the records on January 23, 2011, shows that the detoxification was rendered in an emergency.  As such, in the Board's judgment ,a preponderance of the evidence indicates that the detoxification treatment on January 23, 2011, was for not for a medical emergency.  

Moreover, a separate basis for denial of this claim is that there is no indication that VA or other Federal facilities were not feasibly unavailable.  Review of the record does not otherwise indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.  "Feasibly available" is not defined in the relevant statutes or regulation.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).  

As noted above, the Veteran arrived at the detoxification center at 2:00; he has not indicated that a VA or other Federal facility was not open at that time.  The Veteran also has not reported that a VA or other Federal facility was too far away to seek treatment.  The evidence fails to show that a VA or other facility was not feasibly available to the Veteran for his detoxification on January 23, 2011.  

Therefore, the Board must find that treatment provided to the Veteran on January 23, 2011, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  As all three statutory requirements under 38 U.S.C.A. § 1728 have to be met before reimbursement could be authorized, the Board concludes that payment or reimbursement under this statutory provision is not warranted.  

The Board also concludes that payment or reimbursement is not warranted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  As noted above, eligibility for reimbursement under the Veterans Millennium Health Care and Benefits Act requires that the treatment be for a medical emergency and that VA or other Federal facilities were not feasibly unavailable.

For the reasons set forth above, the Board has found that the treatment on January 23, 2011, was not for a medical emergency and that VA or other Federal facilities were feasibly available.  As such, reimbursement under 38 U.S.C.A. § 1725 is not warranted.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment on January 23, 2011, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  








(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment on January 23, 2011, is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


